      Case 1:19-cr-00791-RMB Document 1 Filed 11/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT



                                                                      .
SOUTHERN DISTRICT OF NEW YORK
                                     -x

UNITED STATES OF AMERICA
                                           ..      INDICTMENT ·      v   -...
                                                                         .,
                                                                                '

     - v. -                                lSGRIM                 791
JOHN PIERRE DUPONT,
     a/k/a "John Gary Rinaldo,"
     a/k/a "John Gary,"

                      Defendant.

                                      -x

                               COUNT ONE
                             (Bail Jumping)

          The Grand Jury charges:

          On or about March 25, 2019, and thereafter, in the

Southern District of New York, JOHN PIERRE DUPONT, a/k/a "John

Gary Rinaldo," a/k/a "John Gary," the defendant, having been

 released on bail in connection with a charge of an offense

punishable by imprisonment of 15 years or more, willfully and

 knowingly did fail to appear before a court as required by the

 conditions of his release, to wit, DUPONT failed to appear at

the United States Courthouse, 500 Pearl Street, New York, New

York, on or about March 25, 2019, as required by the conditions

 of his release, for a hearing in the matter of United States v.

 John Pierre Dupont, 19 Mag. 2493, or any time thereafter.



 ~4iliftyd (b) (=).)
        (Title 18, United States Code, Sections 3146(a) (1)




FOREPERSON----~-                   GEoiFRf{vB°;;~~~
                                 United States Attorney
                                                                                    \
                                                                                    '
Case 1:19-cr-00791-RMB Document 1 Filed 11/06/19 Page 2 of 2




          Form No. USA-33s-274           (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK'


                    UNITED STATES OF AMERICA

                              - v.   -

                        JOHN PIERRE DUPONT,
                    a/k/a "John Gary Rinaldo,"
                         a/k/a "John Gary,"

                                             Defendant.


                            INDICTMENT

      (18 U.S.C. §§ 3146(a) (1)          &   (b) (1) (A) (i) .)


                        GEOFFREY S. BERMAN




                            Foreperson




        +;l~ --s~;cA~f
        [c--,<;e_    v,Sfi~d +o              TJ½e       &{/Vl/Js
